           Case 2:17-cv-00152-GMS Document 235 Filed 02/27/19 Page 1 of 6



 1   Mark John Geragos (Admitted Pro Hac Vice)
 2   Benjamin Jared Meiselas (Admitted Pro Hac Vice)
     GERAGOS & GERAGOS, PC
 3   644 South Figueroa Street
 4   Los Angeles, CA 90017
     Telephone No. 213-625-3900
 5   Facsimile No. 213-232-3255
     Email: mark@geragos.com
 6
            meidelas@geragos.com
 7
     William A. Richards #013381
 8   Alan S. Baskin #013155
 9   BASKIN RICHARDS PLC
     2901 N. Central Avenue, Suite 1150
10
     Phoenix, Arizona 85012
11   Telephone No. 602-812-7979
     Facsímile No. 602-595-7800
12   E-mail: brichards@baskinrichards.com
13
              alan@baskinrichards.com
     Attorneys for Plaintiff Laney Sweet, an individual, on her
14   own behalf and as guardian of Plaintiffs E.S. and N.S.,
     and as representative of the Plaintiff Estate of Daniel Shaver
15
                           IN THE UNITED STATES DISTRICT COURT
16
                                 FOR THE DISTRICT OF ARIZONA
17

18
      Laney, Sweet an individual, et al.,              Case No. 2:17-cv-00152-PHX-GMS
                                                       LEAD CASE
19                                       Plaintiffs,
      v.                                               CONSOLIDATED WITH:
20                                                     Case No. 2:17-cv-00715-PHX-GMS
21    City of Mesa, et. al.,

22                                     Defendants.     STIPULATION TO EXTEND
23
      Grady Shaver, et. al.,                           DEADLINE FOR PLAINTIFFS’ TO
                                                       FILE RESPONSE TO DEFENDANTS’
24                                       Plaintiffs,   MOTION TO STAY DUE TO
                                                       DEFENDANT BRAILSFORD’S
25    v.                                               BANKRUPTCY
26
      City of Mesa, et al.,
27
                                       Defendants.
28
             The parties hereby stipulate to extend the deadline for Plaintiffs to file their Responses
                                              Case 2:17-cv-00152-GMS Document 235 Filed 02/27/19 Page 2 of 6



                                      1
                                          to Defendants City of Mesa, Brian Elmore, Christopher Doane, Bryan Cochran and Richard
                                      2
                                          Gomez’s Motion to Stay Due to Defendant Brailsford’s Bankruptcy. Defendant Langley and
                                      3
                                          Defendant LQ Management have filed joinders in the City of Mesa’s Motion to Stay which
                                      4
                                          Plaintiffs intend to address within one consolidated Response. On February 27, 2019, a status
                                      5
                                          conference was held to discuss Defendant Brailsford’s bankruptcy filing. During the status
                                      6
                                          conference, Judge Snow suggested that Plaintiffs’ counsel and Defendants’ counsel attempt to
                                      7
                                          resolve the motion to stay issue before Plaintiffs file a response. The parties have agreed to meet
                                      8
                                          and confer regarding a potential resolution to the motion to stay issue. However, due to
                                      9
                                          counsels’ conflicting schedules, the earliest time at which such discussions involving all counsel
                                     10
                                          could occur is Tuesday, March 5, 2019. The current deadline for Plaintiffs to file their
                                     11
                                          Responses to the motion to stay is that same day, Tuesday, March 5, 2019.
2901 N. Central Avenue, Suite 1150




                                     12
     Telephone 602-812-7979
     Phoenix, Arizona 85012

     Facsimile 602-595-7800
      BASKIN RICHARDS PLC




                                                  In light of the foregoing, undersigned counsel believe that a one-week extension is
                                     13
                                          reasonable to most efficiently allow for counsel to complete discussions and potentially obviate
                                     14
                                          the need for Plaintiffs to file a response. Therefore, the parties stipulate to a one-week extension
                                     15
                                          for Plaintiffs’ Response to Defendant City of Mesa’s Motion to Stay to Tuesday, March 12,
                                     16
                                          2019.
                                     17
                                                  RESPECTFULLY SUBMITTED this 27th of February, 2019.
                                     18
                                                                                     BASKIN RICHARDS PLC
                                     19
                                     20                                              /s/ William A. Richards
                                                                                     William A. Richards
                                     21                                              Alan S. Baskin
                                                                                     2901 N. Central Avenue, Suite 1150
                                     22
                                                                                     Phoenix, AZ 85012
                                     23
                                                                                     AND
                                     24

                                     25                                              GERAGOS & GERAGOS, PC
                                                                                     Mark Geragos
                                     26                                              Benjamin Meiselas
                                                                                     644 S. Figueroa Street
                                     27
                                                                                     Los Angeles, CA 90017
                                     28                                              Attorneys for Plaintiff Laney Sweet, an individual, on
                                                                                     her own behalf and as guardian of Plaintiffs E.S. and
                                                                                           2
                                          Case 2:17-cv-00152-GMS Document 235 Filed 02/27/19 Page 3 of 6



                                      1                                  N.S., and as representative of the Plaintiff Estate of
                                      2                                  Daniel Shaver

                                      3                                  BUDGE LAW FIRM, PLLC
                                      4
                                                                         /s/ Sven K. Budge (with permission)
                                      5                                  Sven K. Budge
                                                                         1134 E. University Drive, Suite 121
                                      6                                  Mesa, AZ 85203
                                      7                                  Attorney for Plaintiffs Grady and Norma Shaver

                                      8
                                                                         WIENEKE LAW GROUP, PLC
                                      9
                                     10                                  /s/ Christina Retts (with permission)
                                                                         Kathleen L. Wieneke
                                     11                                  Christina Retts
2901 N. Central Avenue, Suite 1150




                                     12
                                                                         1095 W. Rio Salado Parkway, Suite 209
     Telephone 602-812-7979
     Phoenix, Arizona 85012

     Facsimile 602-595-7800
      BASKIN RICHARDS PLC




                                                                         Tempe, AZ 85281
                                     13                                  Attorneys for Defendants City of Mesa, Officer Brian
                                                                         Elmore, Officer Christopher Doane, Officer Richard
                                     14                                  Gomez, and Officer Bryan Cochran
                                     15

                                     16                                  O'CONNOR & CAMPBELL, P.C.
                                     17
                                                                         /s/ Justin D. Holm (with permission)
                                     18                                  Daniel J. O’Connor, Jr.
                                                                         Justin D. Holm
                                     19                                  7955 S. Priest Drive
                                     20                                  Tempe, AZ 85284
                                                                         Attorneys for Defendants Phillip Brailsford and
                                     21                                  Corrine Brailsford
                                     22

                                     23                                  JONES SKELTON HOCHULI, P.L.C.
                                     24                                  /s/ Mark D. Zukowski (with permission)
                                     25                                  Mark D. Zukowski
                                                                         David C. Potts
                                     26                                  40 N. Central Avenue, Suite 2700
                                                                         Phoenix, AZ 85004
                                     27
                                                                         Attorneys for Defendant La Quinta Holdings
                                     28

                                                                              3
                                          Case 2:17-cv-00152-GMS Document 235 Filed 02/27/19 Page 4 of 6



                                      1
                                      2                                  SCHARFF PLC

                                      3                                  /s/ James J. Belanger (with permission)
                                                                         Spencer G. Scharff
                                      4
                                                                         502 W. Roosevelt Street
                                      5                                  Phoenix, AZ 85003

                                      6                                  AND
                                      7
                                                                         J. BELANGER LAW PLLC
                                      8                                  James J. Belanger
                                                                         P.O. Box 447
                                      9                                  Tempe, AZ 85280
                                     10
                                                                         Attorneys for Defendant Charles Langley
                                     11
2901 N. Central Avenue, Suite 1150




                                     12
     Telephone 602-812-7979
     Phoenix, Arizona 85012

     Facsimile 602-595-7800
      BASKIN RICHARDS PLC




                                     13

                                     14

                                     15

                                     16

                                     17

                                     18

                                     19
                                     20

                                     21

                                     22

                                     23

                                     24

                                     25

                                     26

                                     27
                                     28

                                                                             4
                                                Case 2:17-cv-00152-GMS Document 235 Filed 02/27/19 Page 5 of 6



                                      1                                 CERTIFICATE OF SERVICE
                                      2
                                               I hereby certify that on February 27, 2019, I electronically transmitted the attached
                                      3   document to the Clerk’s Office using the CM/ECF system for filing to:
                                      4
                                          Kathleen L. Wieneke
                                      5   Christina Retts
                                          WIENEKE LAW GROUP, PLC
                                      6   1095 W. Rio Salado Parkway, Suite 209
                                      7   Tempe, AZ 85281
                                          Attorneys for Defendants City of Mesa, Officer
                                      8   Brian Elmore, Officer Christopher Doane, Officer
                                          Richard Gomez, and Officer Bryan Cochran
                                      9
                                          Daniel J. O’Connor, Jr.
                                     10   Justin D. Holm
                                     11
                                          O’CONNOR & CAMPBELL, P.C.
                                          7955 S. Priest Drive
2901 N. Central Avenue, Suite 1150




                                     12   Tempe, AZ 85284
     Telephone 602-812-7979
     Phoenix, Arizona 85012

     Facsimile 602-595-7800
      BASKIN RICHARDS PLC




                                          Attorneys for Defendants Philip Brailsford
                                     13   and Corrine Brailsford
                                     14   Mark D. Zukowski
                                     15   David C. Potts
                                          JONES, SKELTON & HOCHULI, P.L.C.
                                     16   40 N. Central Avenue, Suite 2700
                                          Phoenix, AZ 85004
                                     17
                                          Attorneys for Defendant La Quinta Holdings
                                     18
                                          James J. Belanger
                                     19   J. BELANGER LAW PLLC
                                     20   P.O. Box 447
                                          Tempe, AZ 85280
                                     21   Attorneys for Defendant Charles Langley
                                     22
                                          Spencer G. Scharff
                                     23   SCHARFF PLC
                                          502 W. Roosevelt Street
                                     24   Phoenix, AZ 85003
                                     25
                                          Attorneys for Defendant Charles Langley

                                     26

                                     27   ///
                                     28   ///

                                                                                       5
                                             Case 2:17-cv-00152-GMS Document 235 Filed 02/27/19 Page 6 of 6



                                      1   Sven K. Budge
                                      2   BUDGE LAW FIRM, PLLC
                                          1134 E. University Drive, Suite 121
                                      3   Mesa, AZ 85203
                                          Attorneys for Plaintiffs Grady and Norma Shaver
                                      4

                                      5
                                          /s/ Nicole Rynearson
                                      6

                                      7

                                      8

                                      9
                                     10

                                     11
2901 N. Central Avenue, Suite 1150




                                     12
     Telephone 602-812-7979
     Phoenix, Arizona 85012

     Facsimile 602-595-7800
      BASKIN RICHARDS PLC




                                     13

                                     14

                                     15

                                     16

                                     17

                                     18

                                     19
                                     20

                                     21

                                     22

                                     23

                                     24

                                     25

                                     26

                                     27
                                     28

                                                                                      6
